

Exhibit 10.17


SUBORDINATION AGREEMENT
THIS SUBORDINATION AGREEMENT (as may be amended, modified, restated, amended and
restated, replaced or supplemented from time to time, this “Agreement”), is
entered into as of March 19, 2020 (the “Effective Date”), by and between SILICON
VALLEY BANK, a California corporation, in its capacity as administrative agent
and collateral agent (“Senior Agent”) under the Senior Creditor Agreement (as
defined below), SILICON VALLEY BANK, a California corporation (“SVB”) in its
capacity as a lender under the Senior Creditor Agreement (as defined below),
WESTRIVER INNOVATION LENDING FUND VIII, L.P., a Delaware limited partnership
(“WestRiver”), in its capacity as a lender under the Senior Creditor Agreement
(as defined below) (SVB and WestRiver in such capacities and each of the other
“Lenders” from time to time a party to the Senior Creditor Agreement (as defined
below) are referred to herein collectively as the “Senior Creditors” and each
individually as a “Senior Creditor”), and SFJ PHARMACEUTICALS X, LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (“Subordinated Creditor”). Capitalized terms used but not
otherwise defined herein shall have the meanings given them in Section 1(a)
below.
RECITALS
A.    PHASEBIO PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), is
indebted to Senior Creditors pursuant to that certain Loan and Security
Agreement dated March 25, 2019 (as may be amended, modified, restated, amended
and restated, replaced or supplemented from time to time, the “Senior Creditor
Agreement”), by and between Borrower, Senior Agent and Senior Creditors. The
funds advanced to or owed by Borrower under the Senior Creditor Agreement shall
be referred to collectively herein as the “Senior Loans.” To secure the Senior
Debt (as defined below), Borrower granted to Senior Agent, for the benefit of
Senior Creditors, a security interest in the Senior Collateral (as defined
below).
B.    Borrower has entered into certain Subordinated Loan Documents with
Subordinated Creditor which are secured by the Subordinated Collateral
(described below).
C.    Subordinated Creditor and Borrower desire to obtain Senior Creditors’
consent to Borrower’s execution and performance of the Subordinated Loan
Documents and the Borrower’s granting of Liens in the Subordinated Collateral,
and Subordinated Creditor and each Senior Creditor desire to agree to, and to
set forth, their respective rights, priorities and interests governing their
respective relationships with Borrower and the collateral for the obligations
owing pursuant to the Subordinated Loan Documents and the Senior Loan Documents,
respectively, at all times on and after the Effective Date.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Subordinated Creditor, Senior Agent and each Senior
Creditor hereby agree as follows:
1.DEFINITIONS; EFFECTIVENESS
(a)    DEFINITIONS. As used herein, the following terms shall have the following
meanings:
“Bank Services” is defined in the Senior Creditor Agreement.
“Collateral” means the Senior Collateral and the Subordinated Collateral.




--------------------------------------------------------------------------------




“Discharge” means indefeasible payment in full of the Senior Debt (other than
contingent indemnity obligations in connection therewith) and termination of the
Senior Loan Documents.
“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided, that in
no event shall an operating lease be deemed to constitute a Lien.
“Senior Collateral” means (a) any “Collateral” as defined in any Senior Loan
Document and (b) any other assets of Borrower with respect to which a Lien is
granted or purported to be granted pursuant to a Senior Loan Document as
security for any Senior Debt.
“Senior Debt” means any and all indebtedness and obligations for borrowed money
(including, without limitation, principal, premium (if any), interest, fees,
charges, expenses, costs, professional fees and expenses, and reimbursement
obligations) at any time owing by Borrower to each Senior Creditor under the
Senior Loan Documents (including, without limitation, the Obligations (as
defined in the Senior Creditor Agreement) and all other credit relationships
with each Senior Creditor including but not limited to such amounts as may
accrue or be incurred before or after default or workout or the commencement of
any liquidation, dissolution, bankruptcy, receivership, or reorganization case
by or against Borrower, and any other credit extensions or agreements between
Borrower and either Senior Creditor, including, but not limited to, letters of
credit, interest rate swap arrangements, foreign exchange services, cash
management services, credit cards, overdrafts, etc. and other Bank Services,
subject in all respects to an aggregate cap equal to Sixteen Million Five
Hundred Thousand Dollars ($16,500,000).
“Senior Debt Event of Default” means any “Event of Default” as defined in the
Senior Loan Documents.
“Senior Loan Documents” means the Senior Creditor Agreement and any other
agreement, security agreement, document, promissory note, UCC financing
statement, or instrument executed by Borrower in favor of Senior Agent or any
Senior Creditor, as the same may from time to time be amended, modified,
supplemented, extended, renewed, restated, amended and restated or replaced in
accordance with Section 11.
“Subordinated Agreement” means that certain Co-Development Agreement dated
January 9, 2020, between Borrower and Subordinated Creditor, as the same may
from time to time be amended, modified, supplemented, extended, renewed,
restated, amended and restated, or replaced.
“Subordinated Collateral” means (a) any “SFJ Collateral” as defined in the
Subordinated Agreement or (b) any other assets of Borrower with respect to which
a Lien is granted or purported to be granted pursuant to a Subordinated Loan
Document as security for any Subordinated Obligations; provided, however, that
at no time shall the Subordinated Collateral include any assets that do not also
constitute Senior Collateral.
“Subordinated Debt” means the Subordinated Obligations, including without
limitation any and all indebtedness and payment obligations (including, without
limitation, principal, premium (if any), interest, fees, charges, expenses,
costs, professional fees and expenses, and reimbursement obligations) at any
time owing by Borrower to Subordinated Creditor under the Subordinated Loan
Documents, including but not




--------------------------------------------------------------------------------




limited to such amounts as may accrue or be incurred before or after default or
workout or the commencement of any liquidation, dissolution, bankruptcy,
receivership, or reorganization case by or against Borrower.
“Subordinated Debt Event of Default” means any “Event of Default” as defined in
the Subordinated Loan Documents.
“Subordinated Loan Documents” means the Subordinated Agreement and any other
agreement, document, promissory note, financing statement, or instrument
executed by Borrower in favor of Subordinated Creditor pursuant to or in
connection with the Subordinated Debt, as the same may from time to time be
amended, modified, supplemented, extended, renewed, restated, amended and
restated, or replaced.            
“Subordinated Obligations” means the “PB Obligations” as defined in the
Subordinated Agreement and any other payment obligations arising pursuant to the
Subordinated Loan Documents.
Unless otherwise specified, all references in this Agreement to a “Section”
shall refer to the corresponding Section in or to this Agreement. Other
capitalized terms used herein and not otherwise defined herein shall have the
meaning given such terms in the Uniform Commercial Code as in effect in the
State of California, as in effect from time to time (“UCC”).
2.    SUBORDINATION
(a)    On the terms and conditions set forth below, Subordinated Creditor’s
right to payment and performance of the Subordinated Debt and all Liens securing
the Subordinated Debt are hereby subordinated to each Senior Creditor’s right to
payment in full (other than contingent indemnity obligations) of the Senior Debt
and all Liens securing the Senior Debt. Subject to and except as set forth in
Section 3, Subordinated Creditor shall not ask, demand, sue for, take or receive
from Borrower, by setoff or in any other manner, the whole or any part of any
monies which may now or hereafter be owing by Borrower to Subordinated Creditor,
or be owing by any other person to Subordinated Creditor under a guaranty or
similar instrument, on account of the Subordinated Debt, nor any collateral
security for any of the foregoing, including, without limitation, any
Subordinated Collateral granted to Subordinated Creditor pursuant to the
Subordinated Loan Documents, unless and until the Senior Debt shall have been
fully paid in cash (other than contingent indemnity obligations) and all
commitments to extend credit under the Senior Creditor Agreement shall have been
terminated (the temporary reduction of outstanding obligations, liabilities and
indebtedness of Borrower to each Senior Creditor not being deemed to constitute
full payment or satisfaction thereof).
(b)    Subordinated Creditor shall not create, maintain or perfect any Lien on
any property of Borrower, other than the Liens granted in favor of Subordinated
Creditor in the Subordinated Collateral under and as described in the
Subordinated Loan Documents, which Liens in the Subordinated Collateral are
junior and subordinated to the Lien securing the Senior Debt. If,
notwithstanding the foregoing, any Lien shall be created or shall arise
(including, without limitation, the Liens granted in favor of Subordinated
Creditor pursuant to the Subordinated Loan Documents), whether by operation of
law or otherwise, and may from time to time exist in favor of Subordinated
Creditor in or on any property of Borrower to secure all or any portion of the
Subordinated Debt, then any Lien granted by Borrower in favor of Senior Agent
for the benefit of Senior Creditors to secure the Senior Debt shall in all
respects be first and senior liens, superior to any Lien in favor of
Subordinated Creditor securing the Subordinated Debt, including, without
limitation, the Lien granted in favor of Subordinated Creditor pursuant to the
Subordinated Loan Documents notwithstanding (i) the date, manner or order of
perfection of the Lien granted in favor of Senior Agent, (ii) the provisions of
the UCC or any other applicable laws or decisions, (iii) the provisions of any
contract in effect between Senior Agent or any Senior Creditor, on the one hand,
and Borrower or any affiliate thereof,




--------------------------------------------------------------------------------




on the other, and (iv) whether Senior Agent, any Senior Creditor or any agent or
bailee thereof holds possession of any part or all of the Collateral. In the
event Subordinated Creditor has or obtains possession of any such property or
forecloses upon or enforces its Lien upon any such property, whether by judicial
action or otherwise, then all such property shall be immediately delivered in
kind to Senior Agent or any Senior Creditor or, if not deliverable in kind, all
cash or non-cash proceeds and profits of such property shall be held in trust
for the benefit of Senior Agent for the benefit of Senior Creditors and paid
over to Senior Agent for the benefit of Senior Creditors, without any deduction
or offset, unless and until all of the Senior Debt shall have been paid in cash
in full (other than contingent indemnity obligations) and all commitments to
extend credit under the Senior Creditor Agreement shall have been terminated.
(c)    Without limiting the generality of any other covenant or agreement made
by Subordinated Creditor in this Agreement, Subordinated Creditor hereby
covenants and agrees that (i) Senior Creditor has not made any warranties or
representations with respect to the due execution, legality, validity,
completeness or enforceability of the Senior Creditor Agreement or any of the
other Senior Loan Documents, or the collectibility of the Senior Debt; (ii)
Subordinated Creditor will not interfere with or in any manner oppose a
disposition of any Senior Collateral by Senior Creditor; (iii) Subordinated
Creditor shall not contest, challenge or dispute the validity, attachment,
perfection, priority or enforceability of Senior Creditor’s security interest in
the Collateral, or the validity, priority or enforceability of the Senior Debt;
and (iv) Subordinated Creditor shall use commercially reasonable efforts to give
Senior Creditor prompt written notice of the occurrence of any Subordinated Debt
Event of Default under the Subordinated Loan Documents.
(d)    Without limiting the generality of any other covenant or agreement made
by Senior Creditor in this Agreement, Senior Creditor hereby covenants and
agrees that (i) Subordinated Creditor has not made any warranties or
representations with respect to the due execution, legality, validity,
completeness or enforceability of the Subordinated Agreement or any of the other
Subordinated Loan Documents, or the collectability of the Subordinated Debt;
(ii) Senior Creditor will not interfere with or in any manner oppose a
disposition of any Subordinated Collateral by Subordinated Creditor to the
extent otherwise permitted hereunder; provided, that any proceeds received from
such disposition shall be applied in accordance with Section 6, (iii) Senior
Creditor shall not contest, challenge or dispute the validity, attachment,
perfection, priority or enforceability of Subordinated Creditor’s Lien on the
Subordinated Collateral, or the validity, priority or enforceability of the
Subordinated Debt; and (iii) Senior Creditor shall use commercially reasonable
efforts to give Subordinated Creditor prompt written notice of the occurrence of
any Senior Debt Event of Default under the Senior Loan Documents.
(e)    The subordination contained in this Agreement is intended to define the
rights and duties of Subordinated Creditor Senior Agent and Senior Creditors; it
is not intended that any third party (including any bankruptcy trustee,
receiver, or debtor in possession) shall benefit from it. If the effect of the
subordination contained in this Agreement would be to give any third party a
priority status to which that party would not otherwise be entitled, then that
provision shall, to the extent necessary to avoid that priority, be given no
effect and the rights and priorities of Senior Agent, each Senior Creditor and
Subordinated Creditor shall be determined in accordance with applicable law and
this Agreement.
(f)    Notwithstanding anything in this Agreement to the contrary, nothing
herein shall be deemed to subordinate, waive or restrict the contractual rights
of Subordinated Creditor under any warrants or capital stock that the Borrower
may issue to Subordinated Creditor from time to time, nor shall anything herein
restrict the performance of Borrower’s obligations under such warrants or with
respect to such capital stock.
(g)    In the event of the occurrence of an Insolvency Event (as hereinafter
defined), (i) this Agreement shall remain in full force and effect in accordance
with Section 510(a) of the United States




--------------------------------------------------------------------------------




Bankruptcy Code, and (ii) the Collateral shall include, without limitation, all
Collateral arising during or after any such Insolvency Event.
3.    PERMITTED PAYMENTS; PAYMENT BLOCKAGE
(a)    Notwithstanding anything to the contrary contained in Section 2, but
subject expressly to Section 3(b), Borrower shall be permitted to make, and
Subordinated Creditor shall be permitted to ask, demand, sue for, take or
receive from Borrower, by setoff or in any other manner, the following payments
(collectively, “Permitted Payments”): (i) scheduled payments when due under the
Subordinated Loan Documents, (ii)  all reimbursable expenses, costs and
professional fees and expenses as and when due under the Subordinated Loan
Documents (provided that such reimbursements shall be limited to up to Two
Hundred Fifty Thousand Dollars ($250,000) per calendar year during a Blockage
Period), and (iii) other payments consented to in writing by Senior Creditor.
(b)    Notwithstanding anything to the contrary contained in this Section 3 or
elsewhere in this Agreement, if Senior Agent or any Senior Creditor delivers to
Subordinated Creditor written notice (a “Blockage Notice”) of the occurrence and
continuation of a Senior Debt Event of Default, during any Blockage Period (as
defined below), Subordinated Creditor shall not accept or receive any payment of
any kind of or on account of the Subordinated Debt (other than any Permitted
Payment), unless and until the earlier of (A) the time Senior Agent or any
Senior Creditor notifies Subordinated Creditor in writing that such Senior Debt
Event of Default has been cured by the Borrower or waived by Senior Agent and
each Senior Creditor, or (B) the expiration of the Blockage Period for such
Blockage Notice. Additionally, Subordinated Creditor shall disgorge any payments
(other than any Permitted Payments) received during the time commencing upon the
occurrence of a Senior Debt Event of Default until the date of receipt by
Subordinated Creditor of the related Blockage Notice; provided, that
Subordinated Creditor may accept and retain any distribution to Borrower’s
unsecured creditors constituting the proceeds of Borrower’s assets that are not
otherwise subject to Senior Agent’s or any Senior Creditor’s Lien.
As used herein, “Blockage Period” means a period of time beginning on the date a
Blockage Notice is delivered to Subordinated Creditor and terminating on the
earliest to occur of:
(1)    120 days following such date; provided that if, prior to the expiration
of such 120 day period, Senior Creditor has accelerated the maturity of the
Senior Debt, commenced a judicial proceeding or non-judicial actions to collect
or enforce the Senior Debt or foreclose on any collateral for the Senior Debt,
or a case or proceeding by or against Borrower is commenced under the United
States Bankruptcy Code or any other insolvency law, then such period shall be
extended during the continuation of such proceedings and actions until the
payment in cash in full (other than contingent indemnity obligations) of the
Senior Debt;
(1)    the Discharge of the Senior Debt;
(2)    the maturity of the Senior Debt in accordance with the Senior Loan
Documents; or
(3)    the written consent of each Senior Creditor to such termination.
provided that if during the Blockage Period, Senior Creditor has commenced
actions to diligently enforce the Senior Debt then the Blockage Period shall be
extended until Discharge of the Senior Debt.




--------------------------------------------------------------------------------




Senior Creditors shall not issue more than (i) two (2) Blockage Notices for
defaults which do not involve a failure to make a payment of Senior Debt in any
period of 365 consecutive days or (ii) six (6) Blockage Notices for any defaults
during the term of the Senior Loan Documents.
4.    ENFORCEMENT RIGHTS
Notwithstanding anything to the contrary contained in Section 2, Subordinated
Creditor shall not accelerate the maturity of the Subordinated Debt, enforce any
claim (including any default remedy) with respect to the Subordinated Debt or
the Subordinated Collateral, or otherwise take any action against Borrower or
Borrower’s property with respect to the Subordinated Debt so long as any
Blockage Period is in effect; provided, however, that Subordinated Creditor may
(i) file claims or proofs of claims upon the occurrence of an Insolvency Event
(as defined in Section 6 below) pursuant to the terms of Section 6(b), (ii) take
action for nonpayment of the Subordinated Debt including demanding and
accelerating Subordinated Debt, for the purposes of obtaining a monetary
judgment in respect thereof provided that no measure is taken to enforce any
such judgment, or (iii) take action as required to preserve the validity,
efficacy or priority of the Subordinated Debt and the Subordinated Loan
Documents provided such action is not otherwise prohibited hereunder.
5.    ASSIGNMENT OF SUBORDINATED DEBT
Subordinated Creditor hereby covenants to each Senior Creditor that prior to the
termination of this Agreement in accordance with Section 10, the entire
Subordinated Debt created in favor of Subordinated Creditor shall continue to be
owing only to Subordinated Creditor, and any collateral security therefor
(including, without limitation, the Subordinated Collateral) shall continue to
be held solely for the benefit of Subordinated Creditor, unless assigned
pursuant to an assignment made expressly subject to this Agreement (which, for
the avoidance of doubt, does not create any consent or other similar type of
right in favor of Senior Creditor).
6.    SENIOR CREDITOR’S PRIORITY
In the event of any distribution, division, or application, partial or complete,
voluntary or involuntary, by operation of law or otherwise, of all or any part
of the property of Borrower or the proceeds thereof to the creditors of
Borrower, or the readjustment of the Senior Debt and the Subordinated Debt of
Borrower, whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding involving the readjustment of all or any part of the Senior Debt or
the Subordinated Debt, or the application of the property of Borrower to the
payment or liquidation thereof, or upon the dissolution, liquidation,
reorganization, or other winding up of Borrower’s business, or upon the sale of
all or any substantial part of Borrower’s property (any of the foregoing being
hereinafter referred to as an “Insolvency Event”), then, and in any such event,
each Senior Creditor shall be entitled to receive the payment in cash in full
(other than contingent indemnity obligations) of the Senior Debt before
Subordinated Creditor shall be entitled to receive any payment on account of the
Subordinated Debt, and to that end and in furtherance thereof:
(a)    All payments and distributions of any kind or character, whether in cash,
property, or securities, in respect of the Subordinated Debt to which
Subordinated Creditor would be entitled if the Subordinated Debt were not
subordinated pursuant to this Agreement, shall be paid to Senior Creditors and
applied in payment of the Senior Debt;
(b)    Subordinated Creditor shall file a claim or claims, on the form required
in such proceedings, on or before five (5) Business Days prior to the last date
such claims or proofs of




--------------------------------------------------------------------------------




claim may be filed pursuant to law or the order of any court exercising
jurisdiction over such proceeding; and
(c)    Notwithstanding the foregoing, if any payment or distribution of any kind
or character, whether in cash, properties or securities, shall be received by
Subordinated Creditor on account of the Subordinated Debt before all of the
Senior Debt has been paid, then such payment or distribution shall be received
by Subordinated Creditor in trust for and shall be promptly paid over to Senior
Creditors for application to the payments of amounts due on the Senior Debt
until the Senior Debt shall have been paid in cash in full (other than
contingent indemnity obligations).
7.    GRANT OF AUTHORITY; AGREEMENTS OF SUBORDINATED CREDITOR
In the event of the occurrence of an Insolvency Event, and in order to enable
each Senior Creditor to enforce its rights hereunder in any of the aforesaid
actions or proceedings, each Senior Creditor is hereby irrevocably authorized
and empowered, in such Senior Creditor’s discretion, as follows:
(a)    Such Senior Creditor is hereby irrevocably authorized and empowered (in
its own name or in the name of Subordinated Creditor or otherwise), but shall
have no obligation, ((i) to demand, sue for, collect and receive every payment
or distribution referred to in Section 6, and give acquittance therefor and,
(ii) (if Subordinated Creditor has failed to file claims or proofs of claim on
or before five (5) Business Days prior to the last date such claims or proofs of
claim may be filed pursuant to law or the order of any court exercising
jurisdiction over such proceeding) to file claims and proofs of claim, and
(iii) to take such other action (including, without limitation, enforcing any
Lien securing payment of the Subordinated Debt) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
either Senior Creditor hereunder. Subordinated Creditor shall duly and promptly
take such action as each Senior Creditor may reasonably request to execute and
deliver to each Senior Creditor such authorizations, endorsements, assignments,
or other instruments as each Senior Creditor may reasonably request in order to
enable each Senior Creditor to enforce any and all claims with respect to, and
any Lien securing payment of, the Subordinated Debt as such enforcement is
contemplated herein.
(b)    To the extent that payments or distributions on account of the
Subordinated Debt are made in property or securities other than cash,
Subordinated Creditor authorizes each Senior Creditor, to sell or dispose of
such property or securities on such terms as are commercially reasonable in the
situation in question. Following full payment in cash of the Senior Debt, each
Senior Creditor shall remit to Subordinated Creditor (with all necessary
endorsements), to the extent of Subordinated Creditor’s interest therein, all
payments and distributions of cash, property, or securities paid to and held by
any Senior Creditor in excess of the allowed amount of the Senior Debt.
In addition to and without limiting the foregoing: (a) so long as the Discharge
of Senior Debt has not occurred, Subordinated Creditor shall not commence or
join in any involuntary bankruptcy petition or similar judicial proceeding
against Borrower except upon written consent of Senior Creditor, and (b) if an
Insolvency Event occurs: (i) Subordinated Creditor shall not assert, without the
prior written consent of each Senior Creditor, any claim, motion, objection or
argument in respect of the Collateral in connection with any Insolvency Event
which could otherwise be asserted or raised in connection with such Insolvency
Event, including, without limitation, any claim, motion, objection or argument
seeking adequate protection (except, however, that Subordinated Creditor may do
so to the same extent Senior Creditor has sought adequate protection) or relief
from the automatic stay in respect of the Collateral, (ii) Senior Creditors may
consent to the use of cash collateral on such terms and conditions and in such
amounts as it shall in good faith determine without




--------------------------------------------------------------------------------




seeking or obtaining the consent of Subordinated Creditor as (if applicable)
holder of an interest in the Collateral, (iii) if use of cash collateral by
Borrower is consented to by Senior Creditors, Subordinated Creditor shall not
oppose such use of cash collateral on the basis that Subordinated Creditor’s
interest in the Collateral (if any) is impaired by such use or inadequately
protected by such use, or on any other ground, and (iv) Subordinated Creditor
shall not object to, or oppose, any sale or other disposition of any assets
comprising all or part of the Collateral, free and clear of Liens and claims of
any party, including Subordinated Creditor, under Section 363 of the United
States Bankruptcy Code or otherwise, on the basis that the interest of
Subordinated Creditor in the Collateral (if any) is impaired by such sale or
inadequately protected as a result of such sale, or on any other ground (and, if
requested by either Senior Creditor, Subordinated Creditor shall affirmatively
and promptly consent to such sale or disposition of such assets), if Senior
Creditors have consented to, or supports, such sale or disposition of such
assets.
8.    PAYMENTS RECEIVED BY SUBORDINATED CREDITOR
Should any payment, distribution, or security be received by Subordinated
Creditor upon or with respect to the Subordinated Debt (other than any payment
of Subordinated Debt permitted pursuant to Section 3) prior to termination of
this Agreement in accordance with Section 10, Subordinated Creditor shall
receive and hold the same in trust for the benefit of each Senior Creditor and
shall forthwith deliver the same to Senior Creditors in precisely the form
received (except for the endorsement or assignment of Subordinated Creditor
where necessary) for application to the Senior Debt, and, until so delivered,
the same shall be held in trust by Subordinated Creditor as the property of
Senior Creditors.
9.    FURTHER ASSURANCES.
Subject to Section 16(b), each of Senior Creditor and Subordinated Creditor
agrees to take all further actions and execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the lien
priorities contemplated by, this Agreement.
10.    TERMINATION OR AMENDMENT OF AGREEMENT
This Agreement shall be effective upon its execution by each of Senior Agent,
Senior Creditors and Subordinated Creditor. After the Effective Date, this
Agreement may be amended or waived in writing signed by Senior Creditor and
Subordinated Creditor. Senior Creditors and Subordinated Creditor agree that no
amendment hereto shall be binding upon Borrower unless Borrower shall have
received notice of such amendment. Subject to Section 14, this Agreement shall
automatically and without further action terminate upon the Discharge of Senior
Debt.
11.    ADDITIONAL AGREEMENTS FOR SENIOR AGENT AND SENIOR CREDITORS
Senior Agent and Senior Creditors may administer and manage their credit and
other relationships with Borrower in its own best interest, without notice to or
consent of Subordinated Creditor. At any time and from time to time, Senior
Agent and Senior Creditors may enter into any amendment or agreement with
Borrower as Senior Creditors may deem proper, extending the time of payment of
or renewing or otherwise altering the terms of all or any of the obligations
constituting Senior Debt or affecting the collateral security for, supporting or
underlying any or all of the Senior Debt, and may exchange, sell, release,
surrender or otherwise deal with any such collateral without in any way thereby
impairing or affecting this Agreement, and all such additional agreements and
amendments shall be Senior Loan Documents evidencing the Senior Debt; provided,
that neither this Section 11 nor any provision of such agreements shall affect
the limitations contained in the definition of Senior Debt.




--------------------------------------------------------------------------------




12.    SUBROGATION
If cash or other property otherwise payable or deliverable to Subordinated
Creditor or on account of the Subordinated Debt shall have been applied pursuant
to this Agreement to the payment of the Senior Debt, and if the Discharge of
Senior Debt has occurred, then Subordinated Creditor shall be subrogated to any
rights of Senior Creditors to receive further payments or distributions
applicable to the Senior Debt until the Subordinated Debt shall have been fully
paid. No such payments or distributions received by Subordinated Creditor by
reason of such subrogation shall, as between Borrower and its creditor other
than Senior Creditors, on the one hand, and Subordinated Creditor, on the other
hand, be deemed to be a payment by Borrower on account of the Subordinated Debt
owed to Subordinated Creditor.
13.    AMENDMENTS
(a)    Subordinated Creditor shall have the right to amend the Subordinated Loan
Documents at any time, provided that without Senior Agent’s consent such
amendment shall not (i) restrict the Borrower’s ability to repay the Senior Debt
in any respect, (ii) accelerate or otherwise shorten the payment schedule under
the Subordinated Loan Documents or (iii) increase the amount of any scheduled
payment under the Subordinated Loan Documents.
14.    REINSTATEMENT OF SENIOR DEBT
To the extent that Senior Agent or Senior Creditors receives payments on or
proceeds of any collateral security for the Senior Debt, which payments or
proceeds are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law, or
equitable cause, then, to the extent of such payments or proceeds invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid,
the Senior Debt, or part thereof, intended to be satisfied shall be revived and
continue in full force and effect as if such payments or proceeds had not been
received by Senior Agent or Senior Creditors.
15.    NO WAIVERS
None of Senior Agent, Senior Creditors or Subordinated Creditor shall be
prejudiced in their rights under this Agreement by any act or failure to act of
any party hereto or any noncompliance of any other party hereto with any
agreement or obligation, regardless of any knowledge thereof which Senior Agent,
Senior Creditors or Subordinated Creditor, as applicable, may have, or with
which Senior Agent or Senior Creditors may be charged; no action permitted
hereunder that has been taken by any party hereto shall in any way affect or
impair the rights or remedies of such party in the exercise of any other right
or remedy or shall operate as a waiver thereof; no single or partial exercise by
any party hereto of any right or remedy shall preclude any other or further
exercise thereof; and no modification or waiver of any of the provisions of this
Agreement shall be binding upon any party hereto, in each case except as
expressly set forth in a writing duly signed and delivered by such party.
16.    INFORMATION CONCERNING BORROWER; CREDIT ADMINISTRATION
(a)    Subordinated Creditor hereby assumes responsibility for keeping itself
informed of the financial condition of Borrower, any and all endorsers and any
and all guarantors of the Senior Debt and of all other circumstances bearing
upon the risk of nonpayment of the Senior Debt or the Subordinated Debt that
diligent inquiry would reveal, and Subordinated Creditor hereby agrees that
Senior Agent or Senior Creditors shall not have any duty to advise Subordinated
Creditor of information known to Senior Agent or Senior Creditors regarding such
condition.




--------------------------------------------------------------------------------




(b)    Subject to Sections 2(b), 3, 4, 7 and 8, Subordinated Creditor may
(i) administer and manage its credit and other relationships with Borrower in
its own best interest, and (ii) amend or extend its agreements with Borrower or
enter into additional agreements with Borrower, all without the consent of or
notice to Senior Agent or Senior Creditors; provided that neither this Section
16(b) nor any amendments or additional agreements referred to therein shall
impair or affect the subordination of Subordinated Debt or change the definition
of Permitted Payments, Subordinated Debt, Subordinated Creditor, Senior Debt or
Senior Creditor.
17.    NOTICES
Except as otherwise provided herein, all notices and service of process
required, contemplated, or permitted hereunder or with respect to the subject
matter hereof shall be in writing, and shall be deemed to have been validly
served, given or delivered upon the earlier of: (a) the first business day after
transmission by facsimile or hand delivery or deposit with an overnight express
service or overnight mail delivery service; or (b) the third calendar day after
deposit in the United States mails, with proper first class postage prepaid, and
shall be addressed to the party to be notified as follows:
 
 
 
 
 
 
If to Borrower:










If to Agent or SVB:










If to WestRiver:




   
Phasebio Pharmaceuticals, Inc.
1 Great Valley Parkway, Suite 30
Malvern, PA 19355
Attn: Jonathan Mow, CEO
Email: jonathan.mow@phasebio.com


Silicon Valley Bank
3475 Piedmont Road, Suite 560
Atlanta, GA 30305
Attn: Myron Jensen
Email: MJensen@svb.com


WestRiver Innovation Lending Fund VIII, L.P.
c/o WestRiver Management, LLC
3720 Carillon Point
Kirkland, Washington 98033-7455
Attn: Harper Ellison
Email: Harper@wrg.vc
 
 
If to Subordinated Creditor:
SFJ Pharmaceuticals X, Ltd
SIX, 2nd Floor, Cricket Square
PO Box 2681
Grand Cayman, KY1-1111
Cayman Islands
 
 



18.    SEVERABILITY
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.




--------------------------------------------------------------------------------




19.    GOVERNING LAW
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California without regard to principles of conflict of laws that
would cause the application of laws of any other jurisdiction.
20.    ASSIGNMENT
This Agreement shall be binding upon Senior Creditor, Subordinated Creditor, the
Borrower and their respective successors and assigns, and shall inure to the
benefit of and be enforceable by Senior Agent or Senior Creditors and their
successors and assigns.
21.    CONSENT
Senior Agent and each Senior Creditor hereby consents to the Liens in the
Subordinated Collateral and the indebtedness and other obligations created or to
be created under Subordinated Agreement and agrees that the grant or existence
of such Lien does not and shall not constitute a default or an event of default
under or a breach of the Senior Loan Documents or this Agreement. Subordinated
Creditor hereby consents to the Lien on the Senior Collateral and the
indebtedness created or to be created under the Senior Creditor Agreement and
agrees that the grant or existence of such Liens does not and shall not
constitute a default or an event of default under the Subordinated Loan
Documents.
22.    WAIVER AND JUDICIAL REFERENCE
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBORDINATED CREDITOR AND
SENIOR CREDITOR EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE SENIOR LOAN DOCUMENTS,
THE SUBORDINATED LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY, AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties hereto (or,
if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and the parties
hereto hereby submit to the jurisdiction of such court. The reference
proceedings shall be conducted pursuant to and in accordance with the provisions
of California Code of Civil Procedure §§ 638 through 645.1, inclusive. The
private judge shall have the power, among others, to grant provisional relief,
including without limitation, entering temporary restraining orders, issuing
preliminary and permanent injunctions and appointing receivers. All such
proceedings shall be closed to the public and confidential and all records
relating thereto shall be permanently sealed. If during the course of any
dispute, a party desires to seek provisional relief, but a judge has not been
appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the Santa Clara County, California Superior Court for such
relief. The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings.




--------------------------------------------------------------------------------




The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
23.    COUNTERPARTS
This Agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts, and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
24.    PURCHASE OPTION
(a)In the event that (i) a Blockage Notice has been issued, or (ii) the Senior
Debt is accelerated by Senior Creditors (each a “Purchase Trigger Event”),
Subordinated Creditor shall have the option (but not the obligation) to purchase
all (but not less than all) of the then-outstanding Senior Debt; provided that
such option shall expire if Subordinated Creditor fails to deliver a written
notice (the “Purchase Notice”) to Senior Creditors within thirty (30) business
days following the occurrence of a Purchase Trigger Event, which Purchase Notice
shall (i) be signed by Subordinated Creditor and (ii) state that (A) it is a
Purchase Notice delivered pursuant to Section 24 of this Agreement, and (B)
Subordinated Creditor is thereby offering to purchase all of the Senior Debt at
the Purchase Price set forth in Section 24(d) hereof. The Purchase Notice shall
be irrevocable by Subordinated Creditor once received by Senior Creditors. After
the expiration of the thirty (30) business day period above, Subordinated
Creditor shall not be entitled to send a Purchase Notice until the occurrence of
a subsequent Purchase Trigger Event.
(b)    Notwithstanding the delivery of a Purchase Notice in accordance with the
terms hereunder, Senior Agent and Senior Creditors may continue to exercise all
of their rights and remedies under the Senior Debt until the close of the
Purchase on the Purchase Date (as such terms are defined below), and until the
close of the Purchase on the Purchase Date Senior Agent and each Senior Creditor
shall not be precluded from taking any action, including commencing judicial
proceeding or non-judicial actions to collect or enforce the Senior Debt or
foreclose on any collateral for the Senior Debt. For the avoidance of doubt,
upon the close of the Purchase, such rights and remedies of Senior Agent and
Senior Creditors shall cease.
(c)    On the date (the “Purchase Date”) specified by Subordinated Creditor in
the Purchase Notice (which date shall be not less than thirty (30) days, after
the receipt by Senior Creditors of the Purchase Notice), subject to any required
approval of any court or other governmental authority then in effect, Senior
Creditors shall sell to Subordinated Creditor, and Subordinated Creditor shall
purchase from Senior Creditors (the “Purchase”), the aggregate amount of Senior
Debt outstanding at the time of purchase at par, on a non-recourse basis;
provided that the Senior Debt purchased shall not include any rights of Senior
Creditors with respect to indemnification obligations of Borrower arising under
the Senior Loan Documents prior to the Purchase Date (the “Surviving
Obligations”).
(d)    Without limiting the obligations of Borrower under the Senior Loan
Documents to Senior Creditors with respect to the Surviving Obligations (which
shall not be transferred in connection with the




--------------------------------------------------------------------------------




Purchase), upon the Purchase Date, Subordinated Creditor shall: (i) as the
purchase price (the “Purchase Price”) for all of the Senior Debt, pay to Senior
Creditors in cash an amount equal to all outstanding Senior Debt as of the
Purchase Date, and (ii) furnish cash collateral to SVB (X) in an amount equal to
one hundred five percent (105.0%) of the face amount of all letters of credit
issued by Senior Creditor that are denominated in United States Dollars, plus
all interest, reasonable and documented fees, and costs due in connection
therewith (as determined by Senior Creditor in its good faith business
judgment), (Y) in an amount equal to one hundred five percent (105.0%) of the
face amount of all letters of credit issued by SVB that are denominated in a
currency other than United States Dollars, plus all interest, reasonable and
documented fees, and costs due in connection therewith (as estimated by SVB in
its good faith business judgment) and (Z) in an amount equal to all Bank
Services and any other contingent obligations (all of the foregoing in clause
(X), clause (Y) and clause (Z) being “Reimbursement Obligations”), to cash
collateralize such Reimbursement Obligations (or make such other arrangements as
are acceptable to SVB in its sole discretion to assume any reimbursement
obligations relating to such Reimbursement Obligations), and (iii) agree to
reimburse Senior Creditors for any loss, cost, damage or reasonable and
documented out-of-pocket cost or expense (including reasonable and documented
out-of-pocket attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to Senior Creditors and/or as to which Senior Creditors
have not yet received final payment. The Purchase Price and cash collateral
above shall be remitted by wire transfer in immediately available federal funds
to such bank account of Senior Creditors as Senior Creditors may designate in
writing to Subordinated Creditor for such purpose. Interest shall be calculated
to and including the business day on which the Purchase shall occur if the
amounts so paid by Subordinated Creditor to the bank account designated by
Senior Creditors are received in such bank account prior to 12:00 p.m., New York
City time, and interest shall be calculated to and including the following
business day if the amounts so paid by Subordinated Creditor to the bank account
designated by Senior Creditors are received in such bank account later than
12:00 p.m., New York City time. Until the Purchase is final and the Senior Debt
(other than contingent indemnity obligations) is paid in full, Senior Agent and
each Senior Creditor may continue to exercise all of its rights and remedies
under the Senior Debt.
(e)    Such purchase of the Senior Debt shall be made on a non-recourse basis,
pursuant to SVB’s standard non-recourse sale and assignment agreement, without
representation or warranty by any Senior Creditor as to the Senior Debt, any
property serving as the Senior Collateral, or otherwise, except that each Senior
Creditor shall represent and warrant: (i) the amount of the Senior Debt being
purchased from Senior Creditors; (ii) that such Senior Creditor owns the Senior
Debt free and clear of any Lien or encumbrances; and (iii) such Senior Creditor
has the right to sell and assign the Senior Debt.
25.    ATTORNEYS’ FEES
In the event of any legal action to enforce the rights of a party under this
Agreement, the party prevailing in such action shall be entitled, in addition to
such other relief as may be granted, all reasonable and documented out-of-pocket
costs and expenses, including reasonable attorneys’ fees, incurred in such
action.


[Signature page follows.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
BORROWER:
PHASEBIO PHARMACEUTICALS, INC.
By: /s/ Jonathan Mow 
Name: Jonathan Mow
Title: Chief Financial Officer
AGENT:
SILICON VALLEY BANK, as Agent
By: /s/ Thomas F. Gordon 
Name: Thomas F. Gordon
Title: Managing Director
LENDERS:
SILICON VALLEY BANK, as Lender
By: /s/ Thomas F. Gordon 
Name: Thomas F. Gordon
Title: Managing Director
 
WESTRIVER INNOVATION LENDING FUND VIII, L.P, as Lender
By: /s/ Trent Dawson 
Name: Trent Dawson
Title: Chief Financial Officer


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













[Signature Page to Subordination Agreement]

WEST\289082586.4

--------------------------------------------------------------------------------







EXECUTED as a DEED for and on behalf of SFJ Pharmaceuticals X, Ltd. in the
presence of:
 
 
 
 
/s/ Neil Gray
)
)
)
 
 
 
By:
/s/ Jonathan Roney
Name:
Position:
Jonathan Roney
Director
Witness signature
Name: Neil Gray
 
Address: 190 Elign Ave., George Town, Grand Cayman
 
Occupation: Director, Fiduciary Services
 





[Signature Page to Subordination Agreement]


WEST\289082586.4